

Exhibit 10.2


PROMISSORY NOTE


$15,000,000.00
Roanoke, Virginia
March 31, 2014


FOR VALUE RECEIVED, the undersigned Roanoke Gas Company ("Borrower") promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank") at its
office at 201 South Jefferson Street, 2nd Floor, Roanoke, Virginia, or at such
other place as the holder hereof may designate, in lawful money of the United
States of America and in immediately available funds, the principal sum of
Fifteen Million Dollars ($15,000,000.00), with interest thereon as set forth
herein.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)"Business Day" means any day except a Saturday, Sunday or any other day on
which commercial banks in Virginia are authorized or required by law to close.


(b)"Fixed Rate Term" means a period of one (1) month during which the entire
outstanding principal balance of this Note bears interest determined in relation
to LIBOR, with the understanding that:


(i)the initial Fixed Rate Term shall commence on the date this Note is disbursed
and shall continue up to, but shall not include, April 30, 2014;


(ii)thereafter each Fixed Rate Term shall commence automatically, without notice
to or consent from Borrower, on the last day of each month and shall continue up
to, but shall not include, the last day of the immediately following month; and


(iii)if, on the first day of the last Fixed Rate Term applicable hereto the
remaining term of this Note is less than one (1) month, said Fixed Rate Term
shall be in effect only until the scheduled maturity date hereof.






--------------------------------------------------------------------------------



(c)"LIBOR" means the rate per annum (rounded upward, if necessary, to the
nearest 1/100 of 1%) and determined pursuant to the following formula:


LIBOR =
Base LIBOR      100% - LIBOR Reserve Percentage



(i)    "Base LIBOR" means the rate per annum for United States dollar deposits
quoted by Bank as the Inter-Bank Market Offered Rate, with the understanding
that such rate is quoted by Bank for the purpose of calculating effective rates
of interest for loans making reference thereto, on the first day of a Fixed Rate
Term, provided however that if such day is not a London Banking Day, then on the
preceding day that is a London Banking Day, for delivery of funds on said date
for a period of time approximately equal to the number of days in such Fixed
Rate Term and in an amount approximately equal to the principal amount to which
such Fixed Rate Term applies. Borrower understands and agrees that Bank may base
its quotation of the Inter-Bank Market Offered Rate upon such offers or other
market indicators of the Inter-Bank


Market as Bank in its discretion deems appropriate including, but not limited
to, the rate offered for U.S. dollar deposits on the London Inter-Bank Market.


(ii)    "LIBOR Reserve Percentage" means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
"Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.


(d)"London Banking Day" means any day except a Saturday, Sunday or any other day
on which commercial banks in London are authorized or required by law to close.


(e)"Prime Rate" means at any time the rate of interest most recently announced
within Bank at its principal office as its Prime Rate, with the understanding
that the Prime Rate is one of Bank's base rates and serves as the basis upon
which effective rates of interest are calculated for those loans making
reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.


INTEREST:


(a)Interest. The outstanding principal balance of this Note shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fixed rate
per annum determined by Bank to be sixty-nine hundredths percent (0.69%) above
LIBOR in effect on the first day of each Fixed Rate Term. With respect to each
Fixed Rate Term hereunder, Bank is hereby authorized to note the date and
interest rate applicable thereto and any payments made thereon on Bank's books
and




--------------------------------------------------------------------------------



records (either manually or by electronic entry) and/or on any schedule attached
to this Note, which notations shall be prima facie evidence of the accuracy of
the information noted.


(b)Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.


(c)Payment of Interest. Interest accrued on this Note shall be payable on the
last day of each Fixed Rate Term, commencing April 30, 2014; provided however,
that if any such interest due date is not a Business Day, interest shall accrue
to and be due and payable on the next succeeding Business Day unless the result
of such extension would be to cause such payment to be made in the next calendar
month, in which event such interest shall be due and payable on the immediately
preceding day that is a Business Day.


(d)Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to three percent (3%) above
the rate of interest in effect on the scheduled maturity date of this Note, or
any accelerated maturity date.


REPAYMENT AND PREPAYMENT:


(a)Repayment. The outstanding principal balance of this Note shall be due and
payable in full on March 31, 2015.


(b)Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.


(c)Prepayment. Borrower may prepay principal on this Note at any time and in the
minimum amount of One Hundred Thousand Dollars ($100,000.00); provided however,
that if the




--------------------------------------------------------------------------------



outstanding principal balance of this Note is less than said amount, the minimum
prepayment amount shall be the entire outstanding principal balance hereof. In
consideration of Bank providing this prepayment option to Borrower, or if this
Note shall become due and payable at any time prior to the last day of any Fixed
Rate Term by acceleration or otherwise, Borrower shall pay to Bank immediately
upon demand a fee which is the sum of the discounted monthly differences for
each month from the month of prepayment through the month in which such Fixed
Rate Term matures, calculated as follows for each such month:


(i)
Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Fixed Rate Term applicable thereto.



(ii)
Subtract from the amount determined in (i) above the amount of interest which
would have accrued for the same month on the amount prepaid for the remaining
term of such Fixed Rate Term at LIBOR in effect on the date of prepayment for
new loans made for such term and in a principal amount equal to the amount
prepaid.



(iii)
If the result obtained in (ii) for any month is greater than zero, discount that
difference by LIBOR used in (ii) above.



Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2%) above the Prime
Rate in effect from time to time (computed on the basis of a 360- day year,
actual days elapsed). Any prepayment shall be without prejudice to Borrower’s
obligations to Bank under any swap agreement (as defined in 11 U.S.C. § 101),
which shall remain in full force and effect subject to the terms of such swap
agreement (including provisions that may require a reduction, modification or
early termination of a swap transaction, in whole or in part, in the event of
such prepayment, and may require Borrower to pay any fees or other


amounts for such reduction, modification or early termination), and no such fees
or amounts shall be deemed a penalty hereunder or otherwise.












--------------------------------------------------------------------------------



EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of March 30, 2012,
as amended from time to time (the "Credit Agreement"). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an "Event of Default"
under this Note.


MISCELLANEOUS:


(a)Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower. Borrower shall pay to
the holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys' fees (to include
outside counsel fees and all allocated costs of the holder's in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder's rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.


(b)Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)Governing Law. This Note shall be governed by and construed in accordance
with the laws of the Commonwealth of Virginia.


(d)Business Purpose. Borrower represents and warrants that all loans evidenced
by this Note are for a business, commercial, investment, or other similar
purpose and not primarily for a personal, family or household use.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


Roanoke Gas Company




--------------------------------------------------------------------------------





By: /s/ John S. D’Orazio    
Name: John S. D’Orazio    
Title: President and CEO        




By: /s/ Paul W. Nester    
Name: Paul W. Nester    
Title: VP, Treasurer and CFO        




